BILLINGS, Chief Judge.
Movant Larry Winfield’s grounds for post-conviction relief from a sentence for rape — that his plea of guilty was involuntary and he did not have effective assistance of counsel — are refuted by his guilty plea transcript. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974), cert. denied, 420 U.S. 911, 95 S.Ct. 832, 42 L.Ed.2d 841 (1975); Hogshooter v. State, 514 S.W.2d 109 (Mo. App.1974).
The trial court did not err in denying the Rule 27.26 motion without conducting an evidentiary hearing.
All concur.